DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-6, 8-12, 16-18 and 33 are pending for examination.  
Priority
The earliest priority date available for the instant application is 12/09/2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-18 and 33 under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 20180303925A1 or WO 2016176330 A1) or Ansell et al. (US20150376115A1) in view of Morrissey et al. (WO2017/173054A1), is withdrawn and modified as set forth below.
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive since they do not address the rejection as modified below.  
Claims 1-2, 4-6, 8-12, 16-18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rebar et al. (WO2013044008A2) in view of Morrissey et al. (WO2017/173054A1), Weissman et al. (US 2018/0303925A1 or WO 2016176330 A1).
Instant claim 1 recites the following: A pharmaceutical composition comprising (i) a lipid nanoparticle (LNP) comprising one or more polynucleotides that encode one or more zinc finger nucleases and (ii) adeno-associated viral vectors comprising one or more transgenes.
Rebar et al. (WO2013/044008A2) describe nucleases and methods of using these nucleases for expressing a transgene from a safe harbor locus (see abstract).  
Rebar et al. describe a method of cleaving an endogenous albumin gene in a cell, the method comprising introducing into the cell an expression vector comprising a zinc finger protein nuclease, wherein the nuclease is expressed and the albumin gene is cleaved, see page 63, lines 28-33). The method of Rebar et al. further comprise wherein the expression vector is an AAV vector, see page 64, lines 1-2.
Rebar et al. further teaches that the exogenous nucleic acid can be introduced into cells using lipid-mediated transfer, see ¶s [0154 & 0156]:

    PNG
    media_image1.png
    52
    593
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    52
    593
    media_image1.png
    Greyscale

However, Rebar et al. does not expressly disclose wherein the lipid component of their nucleic acid delivery vehicles are lipid nanoparticles. 
Morrissey et al. describe the use lipid nanoparticles for delivering nucleic acid (specifically CRSPR/Cas components) into cells.  Morrissey et al. describe the use of lipid nanoparticles to encapsulate nucleic acid encoding nucleases, and further comprising a helper lipid, neutral lipid, and a stealth lipid (see page 130).  Morrissey et al. also describe cells modified by the use of LNPs comprising nucleic acid encoding nucleases, see Example 12, and page 98.  
In one embodiment, Morrissey et al. describes zinc finger nucleases for use in gene editing technology, see the following ¶. 
[0004] “[A] number of components and compositions for editing genes in cells in vivo now exist, providing tremendous potential for treating genetic, viral, bacterial, autoimmune, cancer, aging-related, and inflammatory diseases. Several of these editing technologies take advantage of cellular mechanisms for repairing double-stranded breaks ("DSB") created by enzymes such as meganucleases, clustered regularly interspaced short palindromic repeats (CRISPR) associated ("Cas") nucleases, zinc finger nucleases ("ZFN"), and transcription activator-like effector nucleases ("TALEN").”
Morrissey et al. provide clear suggestion and motivation for the ordinary skilled artisan to utilize one of several editing techniques known in the art for treating genetic, viral, bacterial, 
Morrissey et al. describe the use of lipid nanoparticles to encapsulate nucleic acid encoding nucleases, and further comprising a helper lipid, neutral lipid, and a stealth lipid (see page 130).  Morrissey et al. also describe cells modified by the use of LNPs comprising nucleic acid encoding nucleases, see Example 12, and page 98.  
Thus, absent evidence associated with the full scope of the claimed invention, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have used LNPs of Morrissey et al. to deliver the expression vectors encoding a zinc finger nucleic acid of Rebar et al. into to cells.   One of ordinary skill in the art would have been motivated to make this modification since the prior art describes the effectiveness of LNPs to deliver nucleic encoding a nuclease into cells, see Morrissey et al. 
Rebar et al. and Morrissey et al. do not describe the extensive list of LNPs encompassed by claims 10-12.  
Weissman et al. at pages 82-85 describe lipid nanoparticles of formulas I-Iva, which correspond to LNPs of formulas I-V as recited in the instant claims. 
Ansell et al. disclose compositions comprising lipid nanoparticles of formulas I-V of the present invention, and further wherein the compositions comprise nucleic acid, wherein said compositions are delivered into cells. 
Absent evidence to the contrary it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to combine the cited references in the design of the instantly claimed invention, specifically claims 1-2, 4-6, 8-12, 16-18 and 33.  The ordinary 
Absent evidence to the contrary, since the general conditions of the claimed invention are disclosed in the prior art, the differences between the claimed invention and the prior art represent a simple matter of design choice since the reference does not appear to provide any restrictions regarding the class of nucleic acid encompassed by the disclosed LNPs, and there appears to be a vast number of nucleic acid encoding nucleases described in the prior art.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1633